         Case 1:20-cv-00934-PGG Document 18
                                         17 Filed 10/02/20
                                                  10/01/20 Page 1 of 3




                                                                                           ANDREW CUDDY
                                                                                         MANAGING ATTORNEY
                                                                                     ACUDDY@CUDDYLAWFIRM.COM
                                                                                       DIRECT DIAL 315-370-2404
                          MEMO ENDORSED:
                                                                                           KEVIN MENDILLO
                          The October 8, 2020                                            ASSOCIATE ATTORNEY
                          conference is adjourned sine                              KMENDILLO@CUDDYLAWFIRM.COM

                          die.                                                         DIRECTDIAL 315-370-2408



                          SO ORDERED.
October 1, 2020


By ECF                    Dated: October 2, 2020

Hon. Paul G. Gardephe,
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, NY 10007

       Re:     K.M., et al. v. N.Y.C. Dep’t of Educ., 20-cv-934 (PGG)(OTW)

Dear Judge Gardephe,

               I am attorney for Plaintiffs in the above-referenced action. I write to submit a joint
request with attorney for Defendant to waive and/or adjourn the October 8, 2020 Initial Pretrial
Conference (Docket No. 15) sine die.

       This case concerns the parties’ dispute about reasonable attorneys’ fees and
implementation of relief awarded as a result of an administrative hearing under the Individuals
with Disabilities Education Act, 20 U.S.C. §1400, et seq.

         An Initial Pretrial Conference is not necessary in this matter as both parties have jointly
developed a proposed Civil Case Management Plan and Scheduling Order, in accordance with
Federal Rules of Civil Procedure 16 and 26(f). Moreover, the case involves limited discovery,
and the parties agree that the matter will be decided by way of post-discovery dispositive motion
practice. The parties have and continue to make progress toward settlement and forgoing the
Initial Pretrial Conference will allow the parties to continue settlement negotiations without the
accrual of additional fees. In the event settlement negotiations fail, the parties will submit letters
to the Court regarding post-discovery dispositive motions in accordance with Rule 4(A) of the
Court’s Individual Practices by the dates specified in paragraph 10 of the proposed Civil Case
Management Plan and Scheduling Order. At this time, the parties continue toward working to
settle this case and are hopeful that settlement can be achieved without the need for motion
practice.

              5693 SOUTH STREET ROAD, AUBURN, NEW YORK 13021 • (315) 370-4020
         Case 1:20-cv-00934-PGG Document 18
                                         17 Filed 10/02/20
                                                  10/01/20 Page 2 of 3

                                                                                                   2


       For these reasons, the parties jointly request that the Initial Pretrial Conference be waived
and/or adjourned sine die.



                                                      Respectfully submitted,



                                                      /s/   Kevin M. Mendillo
                                                      Kevin M. Mendillo

cc:    Theresa Dernbach (via ECF)
       Attorney for Defendant




              5693 South Street Road, Auburn, New York 13021 • (315) 370-4020
Case 1:20-cv-00934-PGG Document 18
                                17 Filed 10/02/20
                                         10/01/20 Page 3 of 3

                                                                     3




   5693 South Street Road, Auburn, New York 13021 • (315) 370-4020
